

115 HRES 38 IH: Expressing the sense of the House of Representatives that offices attached to the seat of Government should not be required to exercise their offices in the District of Columbia.
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 38IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Chaffetz submitted the following resolution; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that offices attached to the seat of
			 Government should not be required to exercise their offices in the
			 District of Columbia.
	
 Whereas section 72 of title 4, United States Code, requires all offices attached to the seat of Government to be exercised in the District of Columbia;
 Whereas with the development of modern communication technologies and the increased ease of travel, Federal agencies are able to perform their duties from areas outside the District of Columbia;
 Whereas based on the information collected by the 2010 United States Census, there is a correlation between the centralization of Federal agencies in the District of Columbia and the median income of the metropolitan area of the District of Columbia, which is higher than the median income of the United States;
 Whereas Federal agencies employ thousands of individuals and provide jobs and economic benefits to the areas in which the agencies are located;
 Whereas the focus of many Federal agencies involves industries located in areas across the United States and outside the District of Columbia; and
 Whereas the impact of regulations can be perceived more easily by those individuals who are proximate to the affected industries: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that it is no longer necessary for all Federal agencies to be located in the District of Columbia;
 (2)determines that Executive agencies, as defined in section 105 of title 5, United States Code, and military departments, as defined in section 102 of such title, should be relocated outside the District of Columbia; and
 (3)calls on the head of each Executive agency and military department to recommend appropriate alternate locations throughout the United States to which their respective agency or military department can be relocated.
			